PER CURIAM.
The trial court adjudicated P.R. delinquent for aggravated battery with a deadly weapon and aggravated assault and committed him to a level six program. P.R. appeals only his adjudication of delinquency for aggravated assault. We reverse the adjudication of delinquency for aggravated assault.
P.R.' argues, and the State concedes, that the State did not prove the element of a well-founded fear of imminent violence necessary for an aggravated assault conviction. See § 784.011(1), Fla.Stat. (1999); State v. Von Deck, 607 So.2d 1388, 1389 (Fla.1992); O.D. v. State, 614 So.2d 23, 24 (Fla. 2d DCA 1993). At trial, the State introduced evidence that P.R. approached the victim from behind and hit the victim’s head with a chair. The undisputed testimony at trial was that the victim was unaware that P .R. was about to hit him. When the prosecutor asked the victim whether he was in fear of being hit when P.R. picked up the chair, the victim responded, “I didn’t know he was going to do nothing.” Therefore, we reverse P.R.’s adjudication for aggravated assault, affirm his adjudication for aggravated battery with a deadly weapon, and remand for reconsideration of the disposition.
Reversed in part, affirmed in part, and remanded.
ALTENBERND, A.C.J., and CASANUEVA and DAVIS, JJ., concur.